DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 7, 2022 has been entered.
Currently, claims 1-3, 5 and 6 are pending with claims 4 and 7-10 cancelled, and claims 1, 3, 5 and 6 amended. Applicant’s cancellations of claims 7, 9 and 10, and amendments to claim 3 have obviated the previously-filed drawing objections set forth in the September 8, 2022 Final Office Action. Applicant’s cancellation of claims 8 and 9, and amendments to claims 3, 5 and 6 have obviated the previously-filed claim objections. Applicant’s cancellation of claims 4 and 9 have obviated the previously-filed rejection of the claim under 35 U.S.C. 112(a). Lastly, Applicant’s amendments to claims 1, 5 and 6, and cancellation of claim 9 have obviated the previously-filed rejections under 35 U.S.C. 112(b). The following is a complete response to the December 7, 2022 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) and 386(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, Application Nos. PCT/KR2017/006193, KR10-2016-0074045 and KR10-2017-0074861, each fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  The Examiner has reviewed the various priority documents including readily available machine translations but has failed to find any disclosure which specifically support an electrode (claim 1) or a plurality of electrodes (claim 5) providing for the requirement in each respective claim of “configured to recognize a degree of cell destruction by comparing an intensity of the near-infrared rays emitted from the first optical fiber and an intensity of the near-infrared rays that have passed through the target cell and detected by the second optical fiber.” Please see the rejections under 35 U.S.C. 112(a) for additional rationale with respect to this at-issue limitation in each claim.
For the purpose of examination, the priority date will be taken as the instant filing date of December 14, 2018.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-3, 5 and 6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claim 1, the claim has been amended to recite that “the electrode is configured to recognize a degree of cell destruction by comparing an intensity of the near-infrared rays emitted from the first optical fiber and an intensity of the near-infrared rays that have passed through the target cell and detected by the second optical fiber”. The Examiner has reviewed the instant disclosure, but has failed to find any disclosure in any of the Specification, Drawings or priority documents that support that the electrode itself is configured as claimed to “recognize a degree of cell destruction by comparing an intensity of the near-infrared rays … and detected by the second optical fiber.”
Applicant has pointed to paragraph [0043] of the Specification in the December 7, 2022 communication as providing exemplary support for the filed amendments. It is the Examiner’s best understanding that this paragraph numbering represented the disclosure in line 9 of page 11 to line 1 of page 12 of the filed Specification. Therein, the disclosure specifically provides that “the user can recognize the degree of cell destruction by comparing the intensity of the near-infrared rays emitted from the first optical fiber 210 and the intensity of the near-infrared rays that have passed through the target cell and detected by the second optical fiber 220.” Said differently, the disclosure supports that it is the user that compares the respective intensities of the near-infrared rays of the first and second optical fiber, and not the electrode itself that provides for the comparison. Further, there is nothing in the disclosure that supports that the electrode itself was contemplated as capable of utilizing the Beer Lambert law set forth on page 12 of the filed Specification for determining the degree of destruction.
Thus, the Examiner is of the position that the instant disclosure fails to specifically provide support for the requirement in claim 1 for the electrode to be “configured to recognize a degree of cell destruction by comparing an intensity of the near-infrared rays emitted from the first optical fiber and an intensity of the near-infrared rays that have passed through the target cell and detected by the second optical fiber” in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Rather, the instant disclosure supports, at most, it is the user that accomplishes the comparison, and not the electrode itself.
Claims 2 and 3 are rejected due to their respectively dependency on claim 1. Appropriate correction is required.
Regarding claim 5, the claim recites substantially the same language as set in the rejection of claim 1 above. Specifically, claim 5 has been amended to recite “wherein the plurality of electrodes is configured to recognize a degree of cell destruction by comparing an intensity of the near-infrared rays emitted from the first optical fiber and an intensity of the near-infrared rays that have passed through the target cell and detected by the second optical fiber”. The Examiner reiterates the rationale set forth in the rejection of claim 1 above with respect to the instant disclosure being deficient in providing support for noted limitation in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Rather, the instant disclosure supports, at most, it is the user that accomplishes the comparison, and not a plurality of electrodes. Claim 6 is rejected due to its dependency on claim 5. Appropriate correction is required.
Response to Arguments
Applicant’s arguments on pages 6-8 of the Remarks filed December 7, 2022 with respect to the respective rejections claims 1-3, 5 and 6 under 35 U.S.C. 103 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, Applicant’s amendments to each of independent claims 1 and 5 have necessitated the new grounds of rejection set forth under 35 U.S.C. 112(a) above for failing to comply with the written description requirement. The Examiner reserves the right to review each of the cited Lee (US Pat. No. 8,986,298 B2), Malchano (US Pat. No. 9,468,364 B2) and Balbierz (US Pat. Pub. 2002/0026188 A1) references in response to future communications.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD HUPCZEY, JR whose telephone number is (571)270-5534. The examiner can normally be reached Monday - Friday; 8 am - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Stoklosa can be reached on (571) 272-1213. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794